Citation Nr: 0613724	
Decision Date: 05/11/06    Archive Date: 05/25/06

DOCKET NO.  04-21 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel


INTRODUCTION

The veteran had active service from August 1970 to June 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claim, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained.  

2.  The evidence does not show a definitive diagnosis of 
PTSD.  


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 5103, 5103A (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.159, 3.303, 3.304(f) (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
medical or lay evidence necessary to substantiate a claim for 
VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159 (2005).  VA is required to provide 
the claimant with notice of what information or evidence is 
to be provided by the Secretary and what information or 
evidence is to be provided by the claimant with respect to 
the information and evidence necessary to substantiate the 
claim for VA benefits.  Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  VA is also required to request that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim.  38 C.F.R. § 3.159(b) (2005).  
VCAA notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).    

The Board finds that any deficiencies in VA's duty to notify 
resulted in no prejudice and that it has no further duty to 
notify.  In correspondence dated in May 2003, the RO advised 
the veteran of what information and evidence must be 
submitted to grant the veteran's claim for benefits.  The RO 
advised the veteran of VA's duties under the VCAA and the 
delegation of responsibility between VA and the veteran in 
procuring the evidence relevant to the claim, including which 
portion of the information and evidence necessary to 
substantiate the claim was to be provided by the veteran and 
which portion VA would attempt to obtain on behalf of the 
veteran.  Quartuccio, 16 Vet. App. at 187.  

The Board acknowledges that the notice contained no specific 
request for the veteran to provide any evidence in the 
veteran's possession that pertained to the claim or something 
to the effect that the veteran give VA everything he had that 
pertained to his claim.  38 C.F.R. § 3.159(b)(1) (2005).  A 
complying notice, however, need not necessarily use the exact 
language of the regulation so long as that notice properly 
conveys to a claimant the essence of the regulation.  

In the May 2003 notice, the RO requested from the veteran 
enough information about medical records, employment records, 
or records from other federal agencies so that VA could 
obtain them on the veteran's behalf.  The RO also requested 
any additional treatment records pertinent to his claim, 
including medical evidence from doctors, hospitals, and 
clinics where the veteran received treatment.  The RO also 
requested employment physical examination reports, pharmacy 
prescription records, and insurance examination reports.  A 
generalized request for any other evidence pertaining to the 
claim would have been superfluous and unlikely to lead to the 
submission of additional pertinent evidence.  Therefore, it 
can be concluded, based on the particular facts and 
circumstances of the case that the omission of the request 
for "any evidence in the claimant's possession that pertains 
to the claim" in the notice did not harm the veteran, and it 
would be legally proper to render a decision despite this 
omission.  

In Dingess/Hartman v. Nicholson, Nos. 01-1917 & 02-1506, the 
Court of Appeals for Veterans Claims held that VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 
2005) and 38 C.F.R. § 3.159(b) (2005) apply to all five 
elements of a "service connection" claim.  These five 
elements include (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Id.  Thus, upon receipt of 
an application for a service-connection claim, section 
5103(a) and § 3.159(b) require VA to review the information 
and the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  This 
includes notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  

The Board notes that the VCAA notice failed to address the 
elements of the degree of disability or the effective date of 
disability.  In that regard, as the Board concludes below 
that the preponderance of the evidence is against the 
appellant's claim for service connection, any questions as to 
the appropriate disability rating or effective date to be 
assigned are rendered moot. 

In further regard to VA's duty to notify, the Board notes 
that the RO provided the veteran with a copy of the July 2003 
rating decision and May 2004 Statement of the Case (SOC).  
Together, these documents explained that service connection 
may be granted for a disability which began in military 
service or was caused by some event or experience in service.  
The RO also explained that a grant of service connection for 
PTSD requires evidence sufficient to support the finding of a 
verified in-service stressor that is linked to a current 
diagnosis of PTSD.  The RO explained that it was denying the 
veteran's claim for service connection because the record 
failed to show that the veteran was currently diagnosed with 
PTSD, and that the evidence was insufficient to verify that 
the claimed in-service stressors had occurred.  The RO then 
described what sort of evidence would be helpful to his 
claim.  Together, these documents provided the veteran with 
notice as to the evidence needed to substantiate his claim 
and the reasons for the denial.  

In regard to VA's duty to assist, the Board notes that the RO 
obtained the veteran's service medical records and private 
medical records that the veteran requested the RO obtain on 
his behalf.  The veteran has not made the RO or the Board 
aware of any other evidence relevant to his appeal and no 
further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to his 
claim.  Accordingly, the Board will proceed with appellate 
review.

Evidence 

The veteran's service medical records are negative for any 
complaints pertaining to any mental disorder.  

The veteran's DD Form 214 indicated that the veteran served 
as a Water Craft Operator with the 612th Transportation 
Company.  The veteran also served in Vietnam from November 
1971 to February 1972.  The veteran earned the National 
Defense Service Medal and Vietnam Service Medal.      

In a PTSD questionnaire, received in June 2003, the veteran 
contended that he began using drugs and drinking excessively 
while in the service after having a "nervous breakdown."  
The veteran claimed he was taken from Vietnam back to a 
Veterans Affairs Medical Center (VAMC) in Atlanta, Georgia, 
by the Red Cross.  The veteran stated that he received 
treatment at VAMC Atlanta, Georgia for alcoholism and drug 
abuse.  

According to treatment records from VAMC Columbia, South 
Carolina, dated in June 2004, the veteran reported that he 
was taken out of Vietnam in February 1972 because of a 
"nervous condition" and excessive drinking.  The veteran 
reported that he was taken to Fort Gordon, Georgia, where he 
was hospitalized and treated by a psychiatrist for 14 weeks.  
The veteran stated that after receiving treatment, he was 
sent to Virginia and put on regular duty.  The examining 
physician's assessment was anxiety disorder, probable 
schizoid personality, history of alcohol abuse, rule out 
PTSD, rule out major depressive disorder, and rule out 
obsessive-compulsive disorder.  The examiner stated that she 
would need to see military hospital records before making a 
definitive diagnosis.

A letter dated in May 2004, from the South Carolina Office of 
Veterans Affairs, indicated that the veteran saw his 
psychiatrist during a scheduled visit in February 2004, at 
Dorn VAMC in Columbia, South Carolina.  

In a statement received in June 2005, the veteran claimed to 
have received treatment for a psychiatric disorder at the 
Veterans Affairs Medical Center (VAMC) in Atlanta, Georgia in 
1974 and was presently being treated at VAMC Columbia.  The 
veteran described several incidents that occurred while he 
served in Vietnam that he claimed as in-service stressors.  
He stated that he was exposed to mortar attacks while serving 
in Phu Lol, Vietnam in December 1971 or January 1972.  The 
veteran also stated that he watched Vinh Long, Vietnam, come 
under attack as he was leaving.  The veteran stated that his 
fellow servicemen were still there when it was attacked.  

Also in the statement received in June 2005, the veteran 
asserted that after having a "nervous breakdown" in 1972 at 
Long Binh, Vietnam, he received treatment for a psychiatric 
disorder in Newport, Vietnam.  He asserted that he was then 
taken to Clark Air Force Base in the Philippines, where he 
received more treatment for a psychiatric disorder before 
being transported to Fort Gordon, Georgia, where he was 
hospitalized and treated by a psychiatrist for 8 to 14 weeks.  
The veteran also stated he received treatment at the Veterans 
Affairs Medical Center (VAMC) in Atlanta, Georgia in 1974. 

In a statement dated in April 2005, the veteran's sister, 
K.W., stated that the veteran was unable to work inside 
because of his "nerves" and had to wash cars for a living.  
K.W. stated that the veteran cannot make enough to live on.  

Legal Criteria

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in active 
military service.  38 U.S.C.A. § 1131 (West 2002 & Supp. 
2005); 38 C.F.R. § 3.303 (2005).  Service connection may also 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2005).  "Generally, to prove service 
connection, a claimant must submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury."  Pond v. West, 12 Vet. App. 341, 346 
(1999).  Where the determinative issue involves a medical 
diagnosis, competent medical evidence is required.  This 
burden typically cannot be met by lay testimony because lay 
persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (2005); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f) (2005).  Section 
4.125(a) of 38 C.F.R. incorporates the Diagnostic and 
Statistical Manual of Mental Disorders-IV as the governing 
criteria for diagnosing PTSD.  38 C.F.R. § 4.125(a) (2005).  

Analysis

After carefully reviewing the record, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim of entitlement to service connection for PTSD.  A 
diagnosis of PTSD has not been established by the medical 
evidence of record, and in the absence of a present 
disability there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  

Although the treatment notes from VAMC, Columbia South 
Carolina, dated in June 2004, reflect that the veteran has 
some type of psychiatric disorder, they do not reflect a 
definitive diagnosis of PTSD.  The only evidence supporting a 
finding of a current diagnosis of PTSD are the veteran's and 
his sister's own lay statements.  Lay assertions regarding 
medical matters such as the diagnosis of a disability have no 
probative value because lay persons are not competent to 
offer medical opinions.  Espiritu, 2 Vet. App. at 494-95.

In reaching this conclusion, the Board notes that under the 
provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt 
is to be resolved in the claimant's favor in cases where 
there is an approximate balance of positive and negative 
evidence in regard to a material issue.  The preponderance of 
the evidence, however, is against the veteran's claim; 
therefore, that doctrine is not for application in this case.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for post-traumatic stress 
disorder is denied.



_________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


